Exhibit 10.2














LEASE AGREEMENT
by and between
ELYRIA TAYLOR, LLC,
a Delaware limited liability company, and
ICP ONE LLC,
an Ohio limited liability company
and
INVACARE CORPORATION,
an Ohio corporation










--------------------------------------------------------------------------------


TABLE OF CONTENTS
Title
 
Page
 
 
 
LEASE SUMMARY
i
1
PROPERTY
1
2
TERM
1
3
RENT
1
4
SECURITY DEPOSIT
2
5
PROJECT MAINTENANCE AND EXPENSES
2
6
PARKING
4
7
PERMITTED USES
4
8
ENVIRONMENTAL COMPLIANCE/HAZARDOUS MATERIALS
4
9
UTILITIES
7
10
AS-IS CONDITION
7
11
INTENTIONALLY DELETED
7
12
TENANT’S TAXES AND ASSESSMENTS
7
13
ALTERATION OF PROPERTY
8
14
INSURANCE
8
15
WAIVER, EXCULPATION AND INDEMNITY
10
16
CONSTRUCTION LIENS
11
17
QUIET ENJOYMENT
11
18
LANDLORD’S RIGHT OF ENTRY
11
19
DESTRUCTION OF BUILDINGS
12
20
EMINENT DOMAIN
12
21
BANKRUPTCY
13
22
DEFAULT
13
23
SURRENDER OF PROPERTY
14
24
HOLDING OVER
14
25
SURRENDER OF LEASE
14
26
INTENTIONALLY DELETED
14
27
INTENTIONALLY DELETED
15
28
NOTICE
15
29
ASSIGNMENT AND SUBLETTING
16
30
ATTORNEY'S FEES
16
31
JUDGMENT COSTS
16
32
BROKERS
17
33
SUBORDINATION OF LEASE
17
34
OPTIONS TO EXTEND
17
35
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
18
36
SHORT FORM OF LEASE
18
37
INTENTIONALLY DELETED
18
38
CROSS DEFAULT
18
39
FORCE MAJEURE
18
40
GENERAL PROVISIONS
19

Exhibits
Exhibit “A”    Property




--------------------------------------------------------------------------------


LEASE SUMMARY
Set forth below is a summary of certain terms and conditions of the Lease
Agreement between ELYRIA TAYLOR, LLC, a Delaware limited liability company and
ICP ONE LLC, an Ohio limited liability company, collectively, as Landlord, and
INVACARE CORPORATION, an Ohio corporation, as Tenant, solely for the convenience
of the parties. In the event there is a conflict between this Lease Summary and
the terms and conditions of the Lease Agreement, the terms and conditions of the
Lease Agreement shall prevail.
A.
Building(s) mean one or more of those certain buildings containing approximately
_________ total rentable square feet and having the street address of
____________________________. See Paragraph 1.

B.
Term means twenty (20) years from the Commencement Date, unless extended or
terminated earlier by law or any provision of the Lease. See Paragraph 2.1.

C.
Commencement Date means April 23, 2015. See Paragraph 2.2.

D.
Base Rent initially means $___________ per month for the Property beginning on
the Commencement Date. All rent is due on the first day of each month and shall
be paid to Landlord c/o IRG Realty Advisors, LLC, 4020 Kinross Lakes Parkway,
Suite 200, Richfield, Ohio 44286. See Paragraph 3.

E.
Security Deposit [Intentionally Deleted]. See Paragraph 4.

F.
Project Expenses means the sum of all Property Expenses, Taxes and Insurance
Expenses related to the Property. See Paragraph 5.2.B.

G.
Permitted Use means office, warehouse and manufacturing of medical furniture,
equipment and supplies and uses customarily associated therewith and shall not
be used for any other purpose without Landlord’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed. See Paragraph 7.

H.
Utilities. Tenant shall pay the cost of its Utilities. See Paragraph 9.

I.
Options To Extend. Tenant shall have three (3) options to extend the Term for
ten (10) additional years. See Paragraph 34.

J.
Taxpayer Identification Number for Tenant is 95-2680965.




i

--------------------------------------------------------------------------------






LEASE AGREEMENT
THIS LEASE AGREEMENT (“Lease”), dated as of April 23, 2015, is made by and
between ELYRIA TAYLOR, LLC, a Delaware limited liability company and ICP ONE
LLC, Ohio limited liability company (collectively, “Landlord”), and INVACARE
CORPORATION, an Ohio corporation (“Tenant”).
WITNESSETH
1.    PROPERTY
Landlord owns approximately ___ acres of that certain real property located at
____________________________________ (“Land”) and improved with one or more
buildings containing approximately _______ square feet of space (“Buildings”).
The Buildings and the Land are collectively referred to as the “Property”.
2.    TERM
2.1.    Term. The term of the Lease shall be for twenty (20) years beginning on
the Commencement Date (“Term”), unless extended or sooner terminated pursuant to
the terms of this Lease. The term “Lease Year” as used herein shall mean any one
year period beginning on the Commencement Date, or any anniversary thereafter.
2.2.    Commencement Date. The term “Commencement Date” as used herein shall
mean April 23, 2015.
3.    RENT
3.1.    Rent. Rent shall be due and payable in lawful money of the United States
in advance on the first day of each month after the Commencement Date. Tenant
shall pay to Landlord as base rent (“Base Rent”) for the Property, without
notice or demand and without abatement, deduction, offset or set off, the sum of
$___________ for the first Lease Year. Rent for any period during the Term
hereof which is for less than one (1) full calendar month shall be prorated
based upon the actual number of days of the calendar month involved. Tenant
shall pay the first full month’s Base Rent and any other charges upon the
Commencement Date.
3.2.    CPI Increases in Base Rent. Commencing on the first anniversary of the
Commencement Date, and continuing on the anniversary date of each Lease Year
thereafter (each, an “Adjustment Date”), there shall be increases in Base Rent
in accordance with increases in the U.S. Consumer Price Index for All Urban
Consumers applicable to the area in which the Land is located, as published by
the U.S. Department of Labor, Bureau of Labor Statistics, sub-group “All Items”
(1982-84=100) (“Index”) then in effect (“CPI”). On each Adjustment Date, the
Base Rent shall be adjusted so that the Base Rent payable for the subsequent one
(1) year period shall be increased to an amount as calculated by multiplying the
monthly Base Rent charged during the prior period by a fraction, the numerator
of which shall be the Index for the month immediately preceding the Adjustment
Date, and the denominator being the Index for the month of the Commencement
Date. To illustrate, and for illustration purposes only, if the new Adjustment
Date is June 1, 2016, the numerator will be the CPI for May 2016, and the
denominator shall be the CPI index for May 2015. If Landlord fails to adjust the
Base Rent as described above within three (3) years of the Adjustment Date, such
failure on behalf of Landlord shall operate as a waiver of Landlord’s right to
adjust and correct retroactively, the Base Rent due for all months subject to
adjustment. Amounts due from Tenant resulting from such retroactive adjustments
shall be payable on demand. In the event the compilation and/or publication of
the CPI shall be transferred to any other governmental department or bureau or
agency or shall be discontinued or modified, Landlord may reasonably select the
index most nearly the same as the CPI, which selected index shall then be used
to make such calculations.



1

--------------------------------------------------------------------------------




3.3.    Place of Payment. All payments under this Lease to be made by Tenant to
Landlord shall be made payable to, mailed, personally delivered, or
electronically transferred to Landlord at the following address or such other
address(es) which Landlord may notify Tenant from time to time: c/o IRG Realty
Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200, Richfield, Ohio 44286.
3.4.    Late Payment. Tenant hereby acknowledges that late payment by Tenant to
Landlord of Rent (as defined in Paragraph 5.2.D. herein) pursuant to this Lease
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Accordingly, if any
installment of Rent or other payment under this Lease is not received by
Landlord, on or before the fifth (5th) day of the month in which such Rent or
other payment is due, Landlord shall have the right to require Tenant to pay a
late charge equal to five percent (5%) of such overdue amounts. Tenant shall
also be responsible for a service fee equal to fifty dollars ($50.00) for any
check returned for insufficient funds together with such other costs and
expenses as may be imposed by Landlord’s bank. The payment to and acceptance by
Landlord of such late charge shall in no event constitute a waiver by Landlord
of Tenant’s default with respect to such overdue amounts, nor prevent Landlord
from exercising any of the other rights and remedies granted at law or equity or
pursuant to this Lease.
3.5.    Payment on Account. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent actually due hereunder shall be deemed to be other
than a payment on account. No restrictive endorsement or statement on any check
or any letter accompanying any check or payment shall be deemed to effect an
accord and satisfaction or have any effect whatsoever. Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance or
pursue any other remedy in this Lease or at law or in equity provided.
3.6.    [For Ohio Leases Only] Amortized Rent. For the first forty-eight (48)
months following the Commencement Date, in addition to Base Rent, Tenant shall
also pay the sum of $_______ per month [allocate $199,044.00 over the Ohio
leases] as reimbursement for the unpaid portion of the 2014 real property taxes
required to be paid by Landlord and which accrued during Tenant’s previous
ownership of the Property.
3.6.    [For Florida Lease Only] Sales and Use Tax. In addition to all other
sums due and payable by Tenant hereunder, Tenant shall be solely responsible for
the payment of all Florida State Sales and Use Tax due on Rent payable
hereunder. Tenant acknowledges that Landlord is responsible to collect such
taxes on behalf of the State of Florida.
4.    SECURITY DEPOSIT
[Intentionally Deleted]
5.    PROJECT MAINTENANCE AND EXPENSES
5.1.    “Bond Type” Lease. This Lease is a “bond type” lease in which Tenant, in
addition to the payment of Base Rent, shall be directly responsible for the
payment of any and all Project Expenses (defined in Paragraph 5.2.B) and all
Utilities (defined in Paragraph 8) with respect to the Property, and Landlord
shall have no obligations of any nature with respect to the Property, except as
otherwise specifically provided in this Lease. Notwithstanding any other
provision of this Lease to the contrary, Tenant shall be responsible for all
repair, maintenance, replacement and construction with respect to the Property
and, upon expiration of the Term, Tenant shall surrender the Property to
Landlord in substantially the same condition as it exists as of the date hereof,
reasonable wear and tear excepted, and in accordance with Paragraph 23.
5.2.    Definitions.
A. “Insurance Expenses” shall mean the aggregate amount of the cost of fire,
extended coverage, boiler, sprinkler, commercial general liability, property
damage, rent, earthquake, terrorism and other insurance obtained by Landlord in
connection with the Property, including insurance required pursuant to Paragraph
14.1 hereof, and the deductible portion of any insured loss otherwise covered by
such insurance. All Insurance Expenses shall be paid by Tenant to Landlord in
accordance with Paragraph 5.3.









2

--------------------------------------------------------------------------------




B.“Project Expenses” shall mean and include Property Expenses, Taxes and
Insurance.
C.“Property Expenses” shall mean the aggregate amount of the total costs and
expenses connected with or related to (i) the operation, repair and maintenance
of the Property, including, without limitation, electricity, gas, water, sewer
and other utilities, trash removal, security, snow plowing, landscaping, mowing
and weed removal, sweeping and janitorial services, electrical, plumbing,
sprinkler and HVAC repair and maintenance, alarm and sprinkler system testing,
maintenance and repair, (ii) the maintenance repair, resurfacing and restriping
of all parking areas, loading and unloading areas, trash areas, roadways,
driveways, walkways, (iii) maintaining the signage, (iv) painting of the
Buildings and Property, (v) fence and gate repair and maintenance, (vi) the
repair and replacement of all lighting facilities, (vii) the repair, replacement
and maintenance of all roofs, foundations and the structural soundness of the
foundation and walls of the Buildings, and (viii) the repair and maintenance of
all equipment, facilities and components related to the Property, including but
not limited to fixtures, walls (interior), finish work, ceilings, floors,
utility connections and facilities, windows, glass, doors, and plate glass,
downspouts, gutters, truck doors, dock levelers, bumpers, seals and enclosures,
and termite and pest extermination. Tenant shall, in keeping the Property in
good working order, condition and repair, exercise and perform good maintenance
practices. Tenant's obligations shall include restorations, replacements or
renewals when necessary to keep the Property and all improvements thereon or a
part thereof in good order, condition and state of repair. Tenant agrees to
return the Property to Landlord at the expiration, or prior to termination of
this Lease, in as good condition and repair as when first received, normal wear
and tear excepted, in accordance with Paragraph 23.
D.“Rent” or “rent” shall mean the total of all sums due to Landlord from Tenant
hereunder, including but not limited to Base Rent, Amortized Rent (as defined in
Paragraph 3.6) and all other fees and charges owed to Landlord as well as all
damages, costs, expenses, and sums that Landlord may suffer or incur, or that
may become due, by reason of any default of Tenant or failure by Tenant to
comply with the terms and conditions of this Lease.
E. “Taxes” shall mean all taxes, assessments and charges levied upon or with
respect to the Property or any personal property of Landlord used in the
operation thereof, or Landlord’s interest in the Property or such personal
property as determined on a current year basis. Taxes shall include, without
limitation, all general real property taxes and general and special assessments,
occupancy taxes, commercial rental taxes, charges, fees or assessments for
transit, housing, police, fire or other governmental services or purported
benefits to the Property, service payments in lieu of taxes, and any tax, fee or
excise on the act of entering into any lease for space in the Property, or on
the use or occupancy of the Property or any part thereof, or on the rent payable
under any lease or in connection with the business of renting space in the
Property that are now or hereafter levied or assessed against Landlord by the
United States of America, the state in which the Property is located, or any
political subdivision, public corporation, district or other political or public
entity, whether due to increased rate and/or valuation, additional improvements,
change of ownership, or any other events or circumstances, and shall also
include any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for or as an addition to, as a whole or in
part, any other Taxes whether or not now customary or in the contemplation of
the parties on the date of this Lease. Taxes shall not include franchise,
transfer, inheritance or capital stock taxes or income taxes measured by the net
income of Landlord from all sources unless, due to a change in the method of
taxation, any of such taxes is levied or assessed against Landlord as a
substitute for or as an addition to, as a whole or in part, any other tax that
would otherwise constitute a Tax. Taxes shall also include reasonable legal
fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Taxes.
5.3.    Payments. In addition to Base Rent, and beginning on the Commencement
Date, Tenant shall pay to Landlord, monthly, in advance, one-twelfth (1/12) of
the Insurance Expenses due for each Computation Year, in an amount estimated by
Landlord and billed by Landlord to Tenant (“Estimated Expenses”). Landlord shall
have the right to reasonably revise such estimates from time to time and to
adjust Tenant’s monthly payments accordingly. If either the Commencement Date or
the expiration of the Term shall occur on a date other than the first or last
day of a Computation Year respectively, the Additional Rent for such Computation
Year shall be in the proportion that the number of days the Lease was in effect
during such Computation Year bears to 365. Within ninety (90) days after the
expiration of each Computation Year, Landlord shall furnish Tenant with a

3

--------------------------------------------------------------------------------




statement of the actual amount of the Insurance Expenses (“Actual Expenses”). If
the Actual Expenses for such Computation Year exceed the Estimated Expenses paid
by Tenant for such Computation Year, Tenant shall pay to Landlord the difference
between the amount paid by Tenant and the Actual Expenses within thirty (30)
days after the receipt of Landlord’s Expense Statement. If the total amount paid
by Tenant for any such Computation Year shall exceed the actual Project Expenses
for such Computation Year, such excess shall be credited against the next
installments of Insurance Expenses due from Tenant to Landlord hereunder or paid
within thirty (30) days of the expiration or termination of the Lease. Neither
Landlord’s failure to deliver, nor late delivery of, the Estimated or Actual
Expenses shall constitute a default by Landlord hereunder or a waiver of
Landlord’s right to collect any payment provided for herein.
6.    PARKING
All Tenant’s vehicles located in or about the Property shall be insured at all
times. NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, TENANT
ACKNOWLEDGES AND AGREES THAT IT SHALL USE ANY PARKING FACILITIES AT ITS SOLE
RISK AND THAT LANDLORD SHALL HAVE NO RESPONSIBILITY TO PREVENT, AND SHALL NOT BE
LIABLE TO TENANT OR ANY TENANT REPRESENTATIVES FOR, DAMAGES OR INJURIES TO
PERSONS OR PROPERTY PARKED OR OTHERWISE LOCATED ON OR ABOUT THE PROPERTY.
7.    PERMITTED USES
Tenant shall use and occupy the Property throughout the term of the Lease for
office, warehouse and manufacturing of medical furniture, equipment and supplies
and uses customarily associated therewith and for no other purpose without
Landlord’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed; in particular no use shall be made or permitted to be
made of the Property, nor acts done which will increase the existing rate of
insurance upon the Buildings, or cause a cancellation of any insurance policy
covering the Buildings, or any part thereof. Tenant shall comply with all laws,
ordinances, rules, regulations and codes of all municipal, county, state and
federal authorities pertaining to Tenant’s use and occupation of the Property.
Tenant shall not commit, or suffer to be committed, any waste upon the Property
or any public or private nuisance, or other act or thing which disturbs the
quiet enjoyment of any other tenant in the Buildings. Tenant shall also
specifically not permit the storage of fertilizer, charcoal or any other similar
items that cause objectionable odors to escape or be emitted from the Property;
Tenant shall insure sanitation and freedom from odor, smell and infestation from
rodents or insects.
8.    ENVIRONMENTAL COMPLIANCE/HAZARDOUS MATERIALS
8.1.    Definitions. “Hazardous Materials” shall mean any (i) material,
substance or waste that is or has the characteristic of being hazardous, toxic,
ignitable, reactive, flammable, explosive, radioactive, mutagenic or corrosive,
including, without limitation, petroleum, or any petroleum derivative, solvents,
heavy metals, acids, pesticides, paints, printing ink, PCBs, asbestos, materials
commonly known to cause cancer or reproductive problems and those materials,
substances and/or wastes, including wastes which are or later become regulated
by any local governmental authority, the state in which the Property are located
or the United States Government, including, but not limited to, substances
defined as “hazardous substances,” “hazardous materials,” “toxic substances” or
“hazardous wastes” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §1801, et seq.; the Resource
Conservation and Recovery Act; all environmental laws of the state where the
Property is located, and any other environmental law, regulation or ordinance
now existing or hereinafter enacted, (ii) any other substance or matter which
results in liability to any person or entity from exposure to such substance or
matter under any statutory or common law theory, and (iii) any substance or
matter which is in excess of relevant and appropriate levels set forth in any
applicable federal, state or local law or regulation pertaining to any hazardous
or toxic substance, material or waste, or for which any applicable federal,
state or local agency orders or otherwise requires removal, remediation or
treatment. “Hazardous Materials Laws” shall mean all present and future federal,
state and local laws, ordinances and regulations, prudent industry practices,
requirements of governmental entities and manufacturer’s instructions relating
to industrial hygiene, environmental protection or the use, analysis,
generation, manufacture, storage, presence, disposal or transportation of any
Hazardous Materials, including without limitation the laws, regulations and
ordinances referred to in the preceding sentence.

4

--------------------------------------------------------------------------------




8.2.    Use of Property by Tenant. Tenant hereby agrees that Tenant and Tenant’s
officers, employees, representatives, agents, consultants, contractors,
subcontractors, successors, assigns, subtenants, concessionaires, invitees and
any other occupants of the Property (for purposes of this Paragraph 8, referred
to collectively herein as “Tenant Representatives”) shall not cause or permit
any Hazardous Materials to be disposed of, on, under or about the Property.
Tenant shall only be permitted to use and store such Hazardous Material on or
about the Premises as are necessary or reasonably required for Tenant’s business
related to manufacturing (“Permitted Hazardous Materials”). Tenant will follow
all rules, regulations and safeguards as may be required by any insurance
carrier, federal, state or local agency related to such Permitted Hazardous
materials and all such Hazardous Materials will be stored, used and disposed of
in a manner that complies with all Hazardous Materials Laws regulating such
Hazardous Materials and with good business practices. Within sixty (60) days
after the end of each calendar year, Tenant shall make available for Landlord’s
inspection a list of all Permitted Hazardous Materials used or stored on or
about the Property during the immediately preceding calendar year. Tenant shall
at its own expense procure, maintain in effect and comply with all conditions of
any and all permits, licenses and other governmental and regulatory approvals
required for the storage or use by Tenant or any of Tenant’s Representatives of
Hazardous Materials on the Property, including without limitation, discharge of
(appropriately treated) materials or wastes into or through any sanitary sewer
serving the Property with all required permits. Tenant shall be entitled to use
and store in the Property common cleaning solutions, lubricants and fuels used
by Tenant in its ordinary operations, so long as the same are stored in
appropriate containers in compliance with all Hazardous Materials Laws.
8.3.    Remediation. Tenant acknowledges that this lease is part of a
sale/leaseback transaction and that Tenant was the previous owner and occupant
of the Properties. Accordingly, if at any time during the Term any contamination
of the Property by Hazardous Materials shall either occur or be discovered (even
if such discovered contamination existed prior to the Term of this Lease),
excluding only contamination covered by Landlord’s indemnity pursuant to
Paragraph 8.7, (collectively, “Tenant’s Contamination”), then Tenant, at
Tenant’s sole cost and expense, shall promptly and diligently remove such
Hazardous Materials from the Property or the groundwater underlying the Property
to the extent required to comply with applicable Hazardous Materials Laws to
restore the Property to the same condition which existed before Tenant’s
Contamination. Tenant shall not take any required remedial action in response to
any Tenant’s Contamination in or about the Property, or enter into any
settlement agreement, consent, decree or other compromise in respect to any
claims relating to any Tenant’s Contamination without first obtaining the prior
written consent of Landlord, which may be subject to conditions imposed by
Landlord as determined in Landlord’s commercially reasonable discretion,
provided, however, Landlord’s prior written consent shall not be necessary in
the event that the presence of Hazardous Materials on, under or about the
Property (i) poses an immediate threat to the health, safety or welfare of any
individual or (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord’s consent before taking such
action. Tenant and Landlord shall jointly prepare a remediation plan in
compliance with all Hazardous Materials Laws and the provisions of this Lease.
In addition to all other rights and remedies of Landlord hereunder, if Tenant
does not promptly and diligently take all steps to prepare and obtain all
necessary approvals of a remediation plan for any Tenant’s Contamination, and
thereafter commence the required remediation of any Hazardous Materials released
or discharged in connection with Tenant’s Contamination within thirty (30) days
after all necessary approvals and consents have been obtained and thereafter
continue to prosecute such remediation to completion in accordance with an
approved remediation plan, then Landlord, at its sole discretion, shall have the
right, but not the obligation, after written notice to Tenant to cause such
remediation to be accomplished, and Tenant shall reimburse Landlord within
thirty (30) business days of Landlord’s demand for reimbursement of all amounts
reasonably paid by Landlord, when such demand is accompanied by reasonable proof
of payment by Landlord of the amounts demanded. Tenant shall promptly deliver to
Landlord, legible copies of hazardous waste manifests reflecting the legal and
proper disposal of all Hazardous Materials removed from the Property as part of
Tenant’s remediation of any Tenant’s Contamination.
8.4.    Disposition of Hazardous Materials. Except as discharged into the
sanitary sewer in strict accordance and conformity with Paragraph 8.2 herein and
all applicable Hazardous Materials Laws, Tenant shall cause any and all
Hazardous Materials removed from the Property (including without limitation all
Hazardous Materials removed from the Property as part of the required
remediation of Tenant’s Contamination) to be removed and transported solely by
duly licensed haulers to duly licensed facilities for recycling or final
disposal of such materials and wastes. Tenant is and shall be deemed to be the
“operator” “in charge” of Tenant’s “facility” and the “owner,” as such terms are
used in the Hazardous Materials Laws, of all Hazardous Materials

5

--------------------------------------------------------------------------------




and any wastes generated or resulting therefrom. Tenant shall be designated as
the “generator,” as such terms are used in the Hazardous Materials Laws, on all
manifests relating to such Hazardous Materials or wastes.
8.5.    Notice of Hazardous Materials Matters. Tenant shall immediately notify
Landlord in writing of: (i) any enforcement, clean up, removal or other
governmental or regulatory action instituted, contemplated or threatened
concerning the Property pursuant to any Hazardous Materials Laws; (ii) any claim
made or threatened by any person against Tenant or the Property relating to
damage contribution, cost recovery, compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials on or about the Property;
(iii) any reports made to any environmental agency arising out of or in
connection with any Hazardous Materials in or removed from the Property
including any complaints, notices, warnings or asserted violations in connection
therewith, all upon receipt by Tenant of actual knowledge of any of the
foregoing matters; and (iv) any spill, release, discharge or disposal of any
Hazardous Materials in, on or under the Property, or any portion thereof. Tenant
shall also supply to Landlord as promptly as possible, and in any event within
thirty (30) business days after Tenant first receives or sends the same, with
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Property or Tenant’s use thereof.
8.6.    Indemnification by Tenant. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect, and hold Landlord, and each of
Landlord’s employees, representatives, agents, attorneys, successors and
assigns, and its directors, officers, partners, representatives, any lender
having a lien on or covering the Property or any part thereof, and any entity or
person named or required to be named as an additional insured in Paragraph 14.2
of this Lease, free and harmless from and against any and all claims, actions
(including, without limitation, the cost of investigation and testing,
consultant’s and attorney’s fees, remedial and enforcement actions of any kind,
administrative (informal or otherwise) or judicial proceedings and orders or
judgments arising therefrom), causes of action, liabilities, penalties,
forfeitures, damages, fines, injunctive relief, losses or expenses (including,
without limitation, reasonable attorneys’ fees and costs) or death of or injury
to any person or damage to any property whatsoever, whether arising either
before or during the Term of this Lease, and whether from or caused in whole or
in part, directly or indirectly by (i) any Tenant’s Contamination, (ii) Tenant’s
or Tenant’s Representatives failure to comply with any Hazardous Materials Laws
with respect to the Property, or (iii) offsite disposal or transportation of
Hazardous Materials on, from, under or about the Property by Tenant or Tenant’s
Representatives. Tenant’s obligations hereunder shall include without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, clean up or detoxification or decontamination of the
Property, and the preparation and implementation of any closure, remedial action
or other required plans in connection therewith. For purposes of the indemnity
provisions hereof, any acts or omissions of Tenant, or by employees, agents,
assignees, contractors or subcontractors of Tenant or others acting for or on
behalf of Tenant, shall be attributable to Tenant.
8.7.    Indemnification by Landlord. Landlord shall indemnify, defend (by
counsel reasonably acceptable to Tenant), protect, and hold Tenant, and each of
Tenant’s employees, representatives, agents, attorneys, successors and assigns,
free and harmless from and against any and all claims, actions, causes of action
(including, without limitation, remedial and enforcement actions of any kind,
administrative or judicial proceedings, and orders or judgments arising
therefrom), liabilities, penalties, forfeitures, losses or expenses (including,
without limitation, reasonable attorneys’ fees and costs) or death of or injury
to any person or damage to any property whatsoever, to the extent arising from
or caused in whole or in part, directly or indirectly by any contamination
caused by Landlord in violation of a Hazardous Material Law. Landlord’s
obligations hereunder shall include without limitation, and whether foreseeable
or unforeseeable, all costs of any required or necessary repair, clean up or
detoxification or decontamination of the Property, and the preparation and
implementation of any closure, remedial action or other required plans in
connection therewith. This indemnity shall be specifically limited to
affirmative acts of Landlord, and shall not include the acts or omissions of any
other tenants of the Property or other persons.
8.8.    Tenant Certifications. Within ninety (90) days prior to the expiration
of the Term, Tenant shall certify to Landlord in writing that, to the best of
its knowledge, (i) the Property is free from all Hazardous Materials caused by
Tenant or Tenant’s Representatives, and (ii) no such Hazardous Materials exist
on, under or about the Property other than as specifically identified to
Landlord by Tenant in writing. If Landlord reasonably believes that such
certification is inaccurate, or if an environmental report is required by law,
Landlord shall give notice to Tenant within thirty (30) days after receipt of
Tenant’s certification that Tenant shall have the Property thoroughly inspected
by an environmental consultant acceptable to Landlord for

6

--------------------------------------------------------------------------------




purposes of determining whether the Property is free from all Hazardous
Materials. If Landlord fails to timely give such notice, the requirement for an
environmental inspection report is not required of Tenant unless such report is
otherwise required by Tenant under this Paragraph 8. Landlord’s failure to
request an environmental inspection report shall in no way alter, abridge or
limit Tenant’s indemnity obligation hereunder. Tenant shall deliver to Landlord
a copy of the environmental consultant’s report forty-five (45) days prior to
the expiration of the Lease. In the event the report discloses the existence of
any Hazardous Materials, requires any clean up or any other form of response
(collectively “Clean up”), Tenant shall perform such immediately and deliver the
Property with the conditions specified in the report “cleaned up”, to the full
satisfaction of Landlord. In the event the conditions specified in the report
require Cleanup which cannot be completed prior to the expiration of the Term,
Tenant shall be obligated to pay Landlord the greater of (i) the fair market
rental value of the Property, or (ii) the rent hereunder, as adjusted, for each
day delivery of the Property in the required condition to Landlord is delayed
beyond the expiration of the Term in addition to the Cleanup costs.
8.9.    Exclusivity. The allocations of responsibility between, obligations and
liabilities undertaken by, and indemnifications given by Landlord and Tenant
under this Paragraph 8, shall be the exclusive provisions under this Lease,
applicable to the subject matter treated in this Paragraph 8, and any other
conflicting or inconsistent provisions contained in this Lease shall not apply
with respect to the subject matter.
8.10.    Compliance with Environmental Laws. Tenant shall at all times and in
all respects comply with all Hazardous Materials Laws. All reporting obligations
imposed by Hazardous Materials Laws are strictly the responsibility of Tenant.
Tenant and Landlord have been informed that certain judicial decisions have held
that, notwithstanding the specific language of a lease, courts may impose the
responsibility for complying with legal requirements and for performing
improvements, maintenance and repairs on a landlord or tenant based on the
court’s assessment of the parties’ intent in light of certain equitable factors.
Tenant and Landlord have each been advised by their respective legal counsel
about the provisions of this Lease allocating responsibility for compliance with
laws and for performing improvements, maintenance and repairs between Tenant and
Landlord. Tenant and Landlord expressly agree that the allocation of
responsibility for compliance with laws and for performing improvements,
maintenance and repairs set forth in this Lease represents Tenant’s and
Landlord’s intent with respect to this issue.
8.11.    Survival and Duration of Obligations. All covenants, representations,
warranties, obligations and indemnities made or given under this Paragraph 8
shall survive the expiration or earlier termination of this Lease for a period
of five (5) years.
9.    UTILITIES
Tenant shall pay all service charges and utility deposits and fees, for water,
electricity, sewage, janitorial, trash removal, gas, telephone, pest control and
any other utility services furnished to the Property and the improvements on the
Property during the entire term of this Lease (“Utilities”). Tenant shall pay
for all Utilities in addition to Rent. Tenant shall cause each of the Utilities
to be separately metered or billed and shall be responsible for any fees or
deposits required in connection therewith. Landlord shall not be liable for any
reason for any loss or damage resulting from an interruption of any of the
Utility services.
10.    AS-IS CONDITION
Tenant accepts the Property in its present "As-Is", “Where-Is” and
“With-All-Faults” condition and specifically acknowledges that the Premises and
the Property are suited for the uses intended by Tenant.
11.    INTENTIONALLY DELETED
12.    TENANT’S TAXES AND ASSESSMENTS
Tenant covenants and agrees to pay promptly, when due, all personal property
taxes or other taxes and assessments levied and assessed by any governmental
authority upon the removable property of Tenant in, upon or about the Property.

7

--------------------------------------------------------------------------------




13.    ALTERATION OF PROPERTY
Tenant shall not alter, repair or change the Property at a cost in excess of
$50,000.00 and which do not affect the Buildings’ structure or the base
Buildings’ systems or require obtaining a building permit or similar
governmental approval or inspection (“Tenant Repairs”) without the prior written
consent of Landlord which shall not be unreasonably withheld, conditioned, or
delayed. In the event that Landlord has not approved the proposed Tenant repairs
within ten (10) days after written notice, such proposed Tenant repair shall be
deemed approved. All alterations, improvements or changes shall remain a part of
and be surrendered with the Property, unless Landlord directs its removal under
Paragraph 23 of this Lease.
14.    INSURANCE
14.1.    Landlord’s Insurance. Landlord shall maintain in full force and effect
throughout the entire term of this Lease general comprehensive liability
insurance for the Buildings and common areas (“Liability Insurance”) and general
fire and extended coverage insurance, including vandalism and special form or
such other or broader coverage as may from time to time be customary on the
Buildings and the common areas and other areas of land within which the
Buildings are located in such amounts agreed upon by the parties and acceptable
to Landlord’s lender(s) (“Property Insurance”). Certificates of all such
insurance policies endorsed to show payment of the premium shall be delivered to
Tenant, prior to the Commencement Date and thereafter thirty (30) days following
each renewal date, and such policies and certificates shall show Landlord and
the beneficiary of any mortgage or deed of trust on the Property to be
additional insureds as their interests may exist (or a mortgagee loss payable
endorsement). Such insurance may be provided by a blanket insurance policy
covering the Property, so long as the coverage on the Property is at all times
at least as great as required by this Paragraph. The insurance obtained by
Landlord under this Paragraph shall constitute an item of “Insurance Expenses”
under Paragraph 5.2.A.
14.2.    Tenant’s Insurance. Tenant agrees to maintain in force during the term
hereof, without expense to Landlord, with an insurance company with general
policy holder’s rating of not less than A-VII, as rated in the most current
Best’s Insurance Reports, or other company acceptable to Landlord, the policies
of insurance as set forth below. Tenant shall be permitted to obtain the
insurance required under this Paragraph 14 by providing a blanket policy of
insurance only if such blanket policies expressly provide coverage to the
Property and Landlord as required by this Lease without regard to claims made
under such policies with respect to other persons or properties and in such form
and content reasonably acceptable to Landlord. All such insurance policies shall
be on an occurrence basis and not a claims-made basis, contain a standard
separation of insureds provision, and shall name Landlord, its property manager
IRG Realty Advisors, LLC (or such other property manager selected by Landlord),
and their respective agents and employees as additional insureds on a primary
and non-contributory basis.
A.Causes of Loss - Special Form property insurance, in an amount not less than
one hundred percent (100%) of replacement cost covering all tenant improvements,
betterments and alterations permitted under this Lease, floor and wall
coverings, and Tenant’s office furniture, business and personal trade fixtures,
equipment, furniture system and other personal property from time to time
situated in the Property. Such property insurance shall include a replacement
cost endorsement, providing protection against any peril included within the
classification fire and extended coverage, sprinkler damage, vandalism,
malicious mischief, and such other additional perils as covered in a cause of
loss (special form) insurance policy. The proceeds of such insurance shall be
used for the repair and replacement of the property so insured, except that if
not so applied or if this Lease is terminated following a casualty, the proceeds
applicable to the leasehold improvements shall first be paid to Landlord and the
proceeds applicable to Tenant’s personal property shall then be paid to Tenant;
B.Commercial general liability insurance, in the name of Tenant, insuring
against any liability from the use and occupancy of the Property and the
business operated by Tenant. All such policies shall be written to apply to all
bodily injury or death, property damage and personal injury losses, and shall
include blanket contractual liability (including Tenant’s indemnity obligations
under this Lease), broad form property damage liability, premise-operations and
shall contain an exception to any pollution exclusion which insures damage or
injury arising out of heat, smoke or fumes from hostile fire, a contractual
liability endorsement, and provide primary coverage to Landlord (any insurance
policy issued

8

--------------------------------------------------------------------------------




to Landlord providing duplicate or similar coverage shall be deemed to be excess
over Tenant’s policies), in such amounts as may from time to time be customary
with respect to similar properties in the same area, but in any event not less
than $3,000,000.00 per occurrence (or such other amounts as may be required by
Landlord). The amounts of such insurance required hereunder shall be adjusted
from time to time as requested by Landlord based upon Landlord’s determination
as to the amounts of such insurance generally required at such time for
comparable premises and buildings in the general geographical area of the
Property. In addition, such policy of insurance shall include coverage for any
potential liability arising out of or because of any construction, work of
repair, maintenance, restoration, replacement, alteration, or other work done on
or about the Property by or under the control or direction of Tenant;
C.Workers Compensation insurance as required by the state law applicable in the
state in which the Property is located with Employers Liability insurance with
limits of not less than $1,000,000.00; and
D.Business automobile liability insurance covering owned, hired and non-owned
vehicles with limits of not less than $1,000,000.00 combined single limit
(bodily injury and property damage) per occurrence.
In addition to the foregoing, Landlord and Tenant may mutually agree that Tenant
shall maintain the Property Insurance otherwise required to be maintained by
Landlord pursuant to Paragraph 14.1 above; provided, that such insurance is in
such form and is in such amounts and as may be acceptable to any lender of
Landlord.
14.3.    Certificates of Insurance. All policies of insurance set forth in
Paragraph 14.2 above, shall provide that copies of the certificates thereof
showing the premium thereon to have been paid, shall be delivered to Landlord
and to IRG Realty Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200,
Richfield, Ohio 44286 (or such other property manager designated by Landlord),
prior to the Commencement Date and thereafter thirty (30) days following each
renewal date. If Tenant fails to procure and keep in force such insurance,
Landlord may procure it, and the cost thereof shall be payable immediately by
Tenant to Landlord as additional rent. Such insurance may be provided by a
blanket insurance policy covering the Property, so long as the coverage on the
Property is at all times at least as great as required by this Paragraph 14.
14.4.    Contractors’ Insurance. If Tenant permits or causes any construction,
work of repair, maintenance, restoration, replacement, alteration, or other work
to be done on or about the Property by any independent contractor or other
person, then Tenant shall cause such independent contractor or other person to
take out and keep in force, throughout the period during which such independent
contractor or other person performs any work on the Property, without expense to
Landlord, the policies of insurance as set forth below. All such policies shall
be provided by an insurance company with general policy holder’s rating of not
less than A-VII, as rated in the most current Best’s Insurance Reports, or other
company with comparable credentials. All such insurance policies shall be on an
occurrence basis, and shall name Landlord, its property manager IRG Realty
Advisors, LLC (or such other property manager selected by Landlord), Tenant, and
their respective agents and employees as additional insureds on a primary and
non-contributory basis. All policies of insurance set forth in this
Paragraph 14.4 shall provide that copies of the certificates thereof showing the
premium thereon to have been paid, shall be delivered to Landlord and to IRG
Realty Advisors, LLC, 4020 Kinross Lakes Parkway, Suite 200, Richfield, Ohio
44286 (or such other property manager designated by Landlord), prior to the date
on which such independent contractor or other person commences work on the
Property and thereafter fifteen (15) days prior to each renewal date. If Tenant
fails to cause such any independent contractors or other person performing work
on the Property to procure and keep in force such insurance, Landlord may
procure it, and the cost thereof shall be payable immediately by Tenant to
Landlord as additional rent.
A.Commercial general liability insurance, in the name of Tenant, insuring
against any liability from the use and occupancy of the Property and the
business operated by Tenant. All such policies shall be written to apply to all
bodily injury or death, property damage and personal injury losses, and shall
include blanket contractual liability (including Tenant’s indemnity obligations
under this Lease), broad form property damage liability, premise-operations and
shall contain an exception to any pollution exclusion which insures damage or
injury arising out of heat, smoke or fumes from hostile fire, a contractual
liability endorsement, and provide primary coverage to Landlord (any insurance
policy issued

9

--------------------------------------------------------------------------------




to Landlord providing duplicate or similar coverage shall be deemed to be excess
over Tenant’s policies), in such amounts as may from time to time be customary
with respect to similar properties in the same area, but in any event not less
than $2,000,000.00 per occurrence (or such other amounts as may be required by
Landlord). The amounts of such insurance required hereunder shall be adjusted
from time to time as requested by Landlord based upon Landlord’s determination
as to the amounts of such insurance generally required at such time for
comparable premises and buildings in the general geographical area of the
Property. In addition, such policy of insurance shall include coverage for any
potential liability arising out of or because of any construction, work of
repair, maintenance, restoration, replacement, alteration, or other work done on
or about the Property by or under the control or direction of Tenant;
B.Workers compensation insurance as required by the state law applicable in the
state in which the Property is located with employer liability insurance with
limits of not less than $1,000,000.00; and
C.Business automobile liability insurance covering owned, hired and non-owned
vehicles with limits of not less than $1,000,000.00 combined single limit
(bodily injury and property damage) per occurrence.
15.    WAIVER, EXCULPATION AND INDEMNITY
15.1.    Definitions. For purposes of this Paragraph 15, (i) “Tenant Parties”
shall mean, singularly and collectively, Tenant and Tenant’s officers,
directors, agents, employees, independent contractors, consultants, licensees,
concessionaires, customers, guests, invitees or visitors as well as to all
persons and entities claiming through any of the foregoing persons or entities,
and (ii) “Landlord Parties” shall mean singularly and collectively, Landlord and
Landlord’s, mortgagees, officers, directors, shareholders, partners, members,
trustees, agents, employees, independent contractors, consultants, licensees,
concessionaires, customers, guests, invitees or visitors as well as to all
persons and entities claiming through any of the foregoing persons or entities.
15.2.    Exculpation. Tenant, on behalf of itself and of all Tenant Parties, and
as a material part of the consideration to be rendered to Landlord under this
Lease, hereby waives, to the fullest extent permitted by law, all claims against
Landlord for loss, theft or damage to goods, wares, merchandise or other
property (whether tangible or intangible) in and about the Property, for loss or
damage to Tenant’s business or other economic loss (whether direct, indirect or
consequential), and for the injury or death to any persons in, on or about the
Property, except for damage or loss directly caused by Landlord’s gross
negligence or willful misconduct.
15.3.    Landlord’s Indemnity. Landlord shall indemnify, defend (by an attorney
of Landlord’s choice, reasonably acceptable to Tenant), reimburse, protect and
hold harmless Tenant and all Tenant Parties from and against all third party
claims, liability and/or damages arising from or related to the acts or
omissions of Landlord or Landlord Parties, relating to their use, possession, or
occupancy of the Property or, its obligations under this Lease, or to any work
done, permitted or contracted for by any of them on or about the Property, to
the extent that such liability or damage is covered by Landlord’s insurance (or
would have been covered had Landlord carried the insurance as required under
this Lease). It is specifically understood and agreed that Landlord shall not be
liable or responsible for the acts or omissions of any of the other tenants of
the Property or of any agents, independent contractors, consultants, licensees,
concessionaires, customers, guests, invitees or visitors of persons other than
Landlord or those acting upon Landlord’s request.
15.4.    Tenant’s Indemnity. Tenant shall indemnify, defend (by an attorney of
Tenant’s choice, reasonably acceptable to Landlord), reimburse, protect and hold
harmless Landlord and all Landlord Parties from and against all third party
claims, liability and/or damages arising from or related to the negligence, acts
or omissions of Tenant or any Tenant Parties relating to their use, possession,
or occupancy of the Property or, Tenant’s obligations under this Lease, or to
any work done, permitted or contracted for by any of them on or about the
Property. Tenant shall cause any independent contractor or other person who
performs any construction, work of repair, maintenance, restoration,
replacement, alteration, or other work on or about the Property by or under the
control or direction of Tenant to deliver to IRG Realty Advisors, LLC, 4020
Kinross Lakes Parkway, Suite 200, Richfield, Ohio 44286 (or such other property
manager designated by Landlord) the certificate of insurance described in
Paragraph 14.4.

10

--------------------------------------------------------------------------------




15.5.    Waiver of Subrogation. To the extent of any and all insurance
maintained, or required to be maintained, by either Landlord or Tenant in any
way connected with the Property, Landlord and Tenant hereby waive on behalf of
their respective insurance carriers any right of subrogation that may exist or
arise as against the other party to this Lease. Landlord and Tenant shall cause
the insurance companies issuing their insurance policies with respect to the
Property to waive any subrogation rights that the companies may have against
Tenant and Landlord, respectively, which waivers shall be specifically stated in
the respective policies.
15. 6.    Survival and Duration of Obligations. All representations, warranties,
obligations and indemnities made or given under this Paragraph 15 shall survive
the expiration or earlier termination of this Lease.
16.    CONSTRUCTION LIENS
16.1.    Tenant shall not suffer or permit any construction liens, mechanic’s
liens or materialman’s liens to be filed against Landlord’s interest in the real
property of which the Property form a part nor against Tenant’s leasehold
interest in the Property (“Tenant Lien”). Landlord shall have the right at all
reasonable times to post and keep posted on the Property, any notices which it
deems necessary for protection from such liens, or take such other action as
applicable law may require to protect from such liens. In connection therewith,
Tenant shall cooperate with Landlord and shall sign any notice or other
documents reasonably required by Landlord to comply with such applicable law.
Tenant shall have the right to contest by proper proceedings any Tenant Lien,
provided that Tenant shall prosecute such contest diligently and in good faith
and such contest shall not expose Landlord to any civil or criminal penalty or
liability in connection therewith. In such case, within fifteen (15) days after
Landlord’s demand, Tenant shall furnish Landlord a surety bond or other adequate
security satisfactory to Landlord in an amount equal to one hundred twenty-five
percent (125%) of the amount of such claim or such higher amount as may be
reasonably required to both to indemnify Landlord against liability and hold the
Property free from adverse effect in the event the contest is not successful
(“Lien Bond”). The Lien Bond may be retained by Landlord until the Tenant Lien
has been removed of record or until judgment has been rendered on such claim and
such judgment has become final, and the judgment discharged. In the event the
judgment is not discharged, Landlord shall have the right to apply such Lien
Bond in discharge of the judgment on the Tenant Lien and to any actual costs,
including reasonable attorneys’ fees incurred by Landlord, and shall remit the
balance thereof to Tenant. In the event that a Tenant Lien is filed and Tenant
does not properly contest such lien or timely post the Lien Bond, Landlord, at
its election, and upon not less than fifteen (15) days prior written notice to
Tenant, may pay and satisfy the Tenant Lien and, in such event the sums so paid
by Landlord, including all actual and other expenses, including reasonable
attorney’s fees, so paid by Landlord, shall be deemed to be Additional Rent due
and shall be payable by Tenant at once without notice or demand together with
interest thereon from the date of payment at the rate of eighteen percent (18%)
per annum, provided such interest rate shall not exceed the maximum interest
rate permitted by law. Notwithstanding the foregoing, Tenant shall have no
responsibility for discharge of any mechanics’ liens filed by a contractor,
subcontractor, material man, or laborer of any Landlord Party.
16.2.    Tenant agrees to give Landlord written notice not less than ten (10)
days in advance of the commencement of any Tenant Repairs in order that Landlord
may post appropriate notices of Landlord’s non‑responsibility. Promptly after
the Tenant Repairs are completed, Tenant shall file a Notice of Completion.
17.    QUIET ENJOYMENT
Landlord covenants and agrees that Tenant, upon making all of Tenant’s payments
of Rent as and when due under the Lease, and upon performing, observing and
keeping the covenants, agreements and conditions of this Lease on its part to be
kept, shall peaceably and quietly hold, occupy and enjoy the Property during the
term of this Lease as extended by the options described herein, if any, subject
to the terms and provisions of this Lease.
18.    LANDLORD’S RIGHT OF ENTRY
Landlord or his agents shall have the right to enter the Property at reasonable
times upon reasonable notice in order to examine it or to show it to prospective
lenders or buyers, or to show the Property to prospective tenants during the
last twelve (12) months of the then current Term, provided, however, Landlord
shall use its best efforts to minimize the effect of any such entry

11

--------------------------------------------------------------------------------




or any interference with Tenant’s use of the Property. Upon receipt of
reasonable advance notice from Landlord, Tenant shall arrange to have a
designated representative accompany Landlord in entering the Property.
Landlord’s right of entry shall not be deemed to impose upon Landlord any
obligation, responsibility, or liability for the care, supervision or repair of
the Property other than as herein provided; except that Landlord shall use
reasonable care to prevent loss or damage to Tenant’s property resulting from
Landlord’s entry. Notwithstanding the foregoing, Landlord shall have the right
to enter the Property without first giving notice to Tenant in the event of an
emergency where the nature of the emergency will not reasonably permit the
giving of advance notice.
19.    DESTRUCTION OF BUILDINGS
19.1.    Partial Destruction. In the event of a partial destruction of the
Building during the term of this Lease from any cause, Landlord shall forthwith
repair the same, provided such repair can reasonably be made within one
hundred-twenty (120) days from the happening of such destruction under
applicable laws and regulations (but only to the extent of insurance proceeds
made available to Landlord or any mortgagee of the Property). During such
period, Tenant shall be entitled to a proportionate reduction of rent to the
extent such repairs unreasonably interfere with the business carried on by
Tenant in the Property. If such damage or destruction is caused primarily by the
negligence or willful act of Tenant, or its employees, invitees or agents, there
shall be no reduction in rent during such delay. In the event that such repair
cannot reasonably be made within one hundred-twenty (120) days from the
happening of such destruction under applicable laws and regulations, Landlord
shall have the right to terminate this Lease by notifying Tenant in writing
within sixty (60) days from the happening of such destruction of Landlord’s
decision not to repair such building in which event this Lease shall be deemed
terminated. If Landlord fails to give such written notice of Landlord’s decision
not to repair such building within such sixty (60) days, then Landlord shall be
required to commence the repair of the building promptly and thereafter
diligently complete the repairs. In addition to the above, in the event that
such building is partially destroyed and (i) the cost of repairing such building
exceeds thirty-three and one-third percent (33-1/3%) of the replacement cost
thereof, or (ii) the damage caused by the partial destruction of such building
cannot reasonably be repaired within a period of one hundred-twenty (120) days
from the happening of such damage, Landlord may elect to terminate this Lease,
whether or not such building is insured, by written notice to Tenant given
within sixty (60) days from the happening of such destruction. If Landlord fails
to give such written notice of Landlord’s decision not to repair such building
within such sixty (60) days, then Landlord shall be required to repair such
building within one hundred-twenty (120) days from the happening of such
destruction, if it can be reasonably repaired in such time, or as soon
thereafter as reasonably practical if it cannot reasonably be repaired in such
earlier period of time.
19.2.    Total Destruction. A total destruction of the Building shall terminate
this Lease. A total destruction of such building means the cost of repairing
such building exceeds seventy-five percent (75%) of the replacement cost of such
building.
20.    EMINENT DOMAIN
20.1.    Definitions. For purposes of this Lease, the word “condemned” is
co-extensive with the phrase “right of eminent domain”, that is, the right of
the government to take property for public use, and shall include the intention
to condemn expressed in writing as well as the filing of any action or
proceeding for condemnation.
20.2.    Exercise of Condemnation. If any action or proceeding is commenced for
the condemnation of the Property or any portion thereof, or if Landlord is
advised in writing by any government (federal, state or local) agency or
department or bureau thereof, or any entity or body having the right or power of
condemnation, of its intention to condemn all or any portion of the Property at
the time thereof, or if the Property or any part or portion thereof be condemned
through such action, then and in any of such events Landlord may, without any
obligation or liability to Tenant, and without affecting the validity and
existence of this Lease other than as hereafter expressly provided, agree to
sell and/or convey to the condemner, without first requiring that any action or
proceeding be instituted, or if such action or proceeding shall have been
instituted, without requiring any trial or hearing thereof, and Landlord is
expressly empowered to stipulate to judgment therein, the part and portion of
the Property sought by the condemner, free from this Lease and the rights of
Tenant hereunder. Tenant shall have no claim against Landlord nor be entitled to
any part or portion of the amount that may be paid or awarded as a result of the
sale, for the reasons as aforesaid, or condemnation of the Property or any part
or portion thereof, except that Tenant shall be entitled to recover from the
condemner, and Landlord shall have no claim therefore or thereto, for Tenant’s
relocation costs, loss of goodwill, for Tenant’s trade fixtures,

12

--------------------------------------------------------------------------------




any removable structures and improvements erected and made by Tenant to or upon
the Property which Tenant is or may be entitled to remove at the expiration of
this Lease and Tenant’s leasehold estate hereunder or any other claim available
to Tenant based on any applicable state or federal law.
20.3.    Effect on Lease. If the entire Property is condemned, this Lease shall
terminate as of the earlier of such taking or loss of possession. If only a part
of the Buildings are condemned and taken and the remaining portion thereof is in
Tenant’s reasonable discretion not suitable for purposes for which Tenant has
leased the Property, either Landlord or Tenant shall have the option to
terminate this Lease effective as of the earlier of such taking or loss of
possession. If by such condemnation and taking only a part of the Buildings are
taken, and the remaining part thereof is in Tenant’s reasonable discretion
suitable for the purposes for which Tenant has leased the Property, this Lease
shall continue, but the rental shall be reduced in an amount proportionate to
the percentage that the floor area of that portion of the Buildings physically
taken by eminent domain bears to the floor area of all of the Buildings.
21.    BANKRUPTCY
If a general assignment is made by Tenant for the benefit of creditors, or any
action is taken by Tenant under any insolvency or bankruptcy act, or if a
receiver is appointed to take possession of all or substantially all of the
assets of Tenant (and Tenant fails to terminate such receivership within sixty
(60) days after such appointment), or if any action is taken by a creditor of
Tenant under any insolvency or bankruptcy act, and such action is not dismissed
or vacated within thirty (30) days after the date of such filing, then this
Lease shall terminate at the option of Landlord upon the occurrence of any such
contingency and shall expire as fully and completely as if the day of the
occurrence of such contingency was the date specified in this Lease for the
expiration thereof. In such event, Tenant shall then quit and surrender the
Property to Landlord.
22.    DEFAULT
If Tenant fails to pay any rent or other sum due hereunder, or in the event
Tenant fails to perform any other covenant to be performed by Tenant under this
Lease and continues to fail to perform the same for a period of five (5) days
after receipt of written notice from Landlord pertaining thereto (or a
reasonable period of time, using due diligence, if any non-monetary default
cannot be cured within such five (5) day period, but not to exceed thirty (30)
days), then Tenant shall be deemed to have breached this Lease and Landlord, in
addition to other rights or remedies it may have, may:
A.Continue this Lease in effect by not terminating Tenant’s right to possession
of the Property, and thereby be entitled to enforce all Landlord’s rights and
remedies under this Lease, including the right to recover the Rent specified in
this Lease as it becomes due under this Lease; or
B.Terminate Tenant’s right to possession of the Property, thereby terminating
this Lease, and recover from Tenant:
(i.)The worth at the time of award of the unpaid Rent which had been earned at
the time of termination of the Lease;
(ii.)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination of the Lease until the time of award
exceeds the amount of rental loss that Tenant proves could have been reasonably
avoided;
(iii.)The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of rental
loss that Tenant proves could be reasonably avoided; and
(iv.)Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease; or

13

--------------------------------------------------------------------------------






C.In lieu of, or in addition to, bringing an action for any or all of the
recoveries described in subparagraph B above, bring an action to recover and
regain possession of the Property in the manner provided by the laws of unlawful
detainer then in effect in the state where the Property is located. If Landlord
makes any expenditure required of Tenant hereunder, or if Tenant fails to make
any payment or expenditure required of Tenant hereunder, such amount shall be
payable by Tenant to Landlord as Rent together with interest from the date due
at the rate of ten percent (10%) per annum, provided such interest rate shall
not exceed the maximum interest rate permitted by law, and Landlord shall have
the same remedies as on the default in payment of Rent. The payment of interest
required hereunder shall be in addition to the late charge set forth in
Paragraph 3.3. Notwithstanding any other provisions of this Lease, under no
circumstances shall Landlord or Tenant be liable to the other for any
consequential damages arising out of the acts or omissions of Landlord or Tenant
or a breach of this Lease by either party.
In any event, Landlord shall use commercially reasonable efforts to relet the
Property.
23.    SURRENDER OF PROPERTY
On or before the expiration of the Term, Tenant shall vacate the Property in
broom clean condition and otherwise in the same condition as existed on the
Commencement Date, ordinary wear and tear and fire and casualty loss excepted,
except that any improvements made within and on the Property by Tenant after the
Commencement Date shall remain, in the same condition and repair as when
constructed or installed, reasonable wear and tear and fire and casualty loss
excepted, unless Landlord gives Tenant at least thirty (30) days prior written
notice, which, if any, of such improvements in the Property are to be removed.
Notwithstanding the foregoing, Landlord will notify Tenant in writing at the
time of approval of any improvements/alterations which improvements/alterations
shall be required to be removed at the expiration or termination of the Lease.
Landlord’s failure to timely give notice to Tenant to remove any such
improvements shall not relieve Tenant of its obligation to remove any such
improvements requested to be removed by Landlord. In addition, Tenant shall
remove from the Property all of Tenant’s personal property and trade fixtures in
order that Landlord can repossess the Property on the day this Lease or any
extension hereof expires or is sooner terminated. Any removal of Tenant’s
improvements, Tenant’s property and/or trade fixtures by Tenant shall be
accomplished in a manner which will minimize any damage or injury to the
Property, and any such damage or injury shall be repaired by Tenant at its sole
cost and expense with thirty (30) days after Tenant vacates.
24.    HOLDING OVER
Should Tenant hold over and remain in possession of the Property after the
expiration of this Lease, without the written consent of Landlord, such
possession shall be as a month‑to‑month tenant. Unless Landlord agrees otherwise
in writing, Base Rent during the hold-over period shall be payable in an amount
equal to one hundred twenty-five percent (125%) of the Base Rent paid for the
last month of the term hereof until Tenant vacates the Property. All other terms
and conditions of this Lease shall continue in full force and effect during such
hold-over tenancy, which hold-over tenancy shall be terminable by either party
delivering at least one (1) month’s written notice, before the end of any
monthly period. Such hold-over tenancy shall terminate effective as of the last
day of the month following the month in which the termination notice is given.
25.    SURRENDER OF LEASE
The voluntary or other surrender of this Lease by Tenant, or mutual cancellation
thereof, shall not work a merger and may, at the option of Landlord, terminate
all or any existing subleases or subtenancies or may operate as an assignment of
any or all such subleases or subtenancies to Landlord.
26.    INTENTIONALLY DELETED

14

--------------------------------------------------------------------------------




27.    INTENTIONALLY DELETED
28.    NOTICE
Any notice, request, demand, instruction or other document or communication
required or permitted to be given hereunder shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
facsimile, email, or sent by a nationally recognized overnight courier or by
certified U.S. Mail, first class, addressed as follows:
TO LANDLORD:
c/o Industrial Realty Group, LLC

11100 Santa Monica Boulevard, Suite 850
Los Angeles, California 90025
Attention: Stuart Lichter
Email: slichter@irg.cc
Telephone: (310) 806-4434
FAX: (310) 473-8702


with a copy to:
Fainsbert Mase Brown Gordon & Sussman, LLP

11100 Santa Monica Boulevard, Suite 870
Los Angeles, California 90025
Attention: Jerry A. Brown, Jr., Esq.
Email: jbrown@fms-law.com
Telephone: (310) 473-6400
FAX: (310) 473-8702


TO TENANT:
Invacare Corporation

One Invacare Way
Elyria, Ohio 44035
Attention: Chief Financial Officer Robert K. Gudbranson
Phone: (440) 329-6111
Fax: (440) 366-9008


with a copy to:
Invacare Corporation

One Invacare Way
Elyria, Ohio 44035
Attention: General Counsel Anthony LaPlaca, Esq.
Phone: (440) 329-6283
Fax: (440) 329-6036


with a copy to:
Mansour Gavin, LPA

North Point Tower
1001 Lakeside Avenue, Suite 1400
Cleveland, Ohio 44114
Attention: Managing Partner
Phone: (216) 523-1500
Fax: (216) 523-1709
Any party may change their notice or email address and/or facsimile number by
giving written notice thereof in accordance with this Paragraph. All notices
hereunder shall be deemed given: (1) if served in person, when served; (2) if
sent by facsimile or email, on the date of transmission if before 6:00 p.m.
P.S.T.; provided that a hard copy of such notice is also sent by either a
nationally recognized overnight courier or by U.S. Mail, first class; (3) if by
overnight courier, by a nationally recognized courier

15

--------------------------------------------------------------------------------




which has a system of providing evidence of delivery, on the first business day
after delivery to the courier; or (4) if by U.S. Mail, on the third day after
deposit in the mail, postage prepaid, certified mail, return receipt requested.
29.    ASSIGNMENT AND SUBLETTING
29.1.    No Assignment. Tenant shall not directly or indirectly, voluntarily or
by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate all or any part of the Property or Tenant’s leasehold estate
hereunder (collectively, “Assignment”), or permit the Property to be occupied by
anyone other than Tenant or sublet the Property (collectively, “Sublease”) or
any portion thereof without Landlord’s prior written consent in each instance,
which consent may not be unreasonably withheld, conditioned or delayed by
Landlord. Notwithstanding the foregoing and provided Tenant shall not be in
default under the Lease beyond applicable notice and cure provided, Tenant shall
have the right to assign the Lease or sublet the Property to (i) any
wholly-owned subsidiary or to any parent corporation of Tenant; or (ii) any
Affiliate or entity under common control with a parent or subsidiary of Tenant;
or (iii) any entity of which Tenant , a Tenant Affiliate, Tenant partner, Tenant
subsidiary, Tenant parent, or entity under common control with Tenant is a
majority shareholder or partner; or (iv) Tenant’s successors; or (v) any entity
which acquires all or substantially all of the assets or stock of Tenant, by
merger, consolidation, acquisition or other business reorganization; each of
which transactions shall be a “Permitted Assignment.” An “Affiliate” shall mean
any corporation or other business entity which controls, is controlled by, or is
under common control with the entity in question. Within ten (10) days of the
occurrence of a Permitted Assignment, Tenant shall give Landlord notice of such
Permitted Assignment and shall provide copies of any documentation related
thereto which is reasonably requested by Lessor. Occupancy of the Property by
any Affiliate shall not be considered an assignment or sublease.
29.2.    No Relief of Obligations. No consent by Landlord to any Assignment or
Sublease by Tenant shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether arising before or after the Assignment or
Sublease. The consent by Landlord to any Assignment or Sublease shall not
relieve Tenant of the obligation to obtain Landlord’s express written consent to
any other Assignment or Sublease. Any Assignment or Sublease that is not in
compliance with this Paragraph 29 shall be void and, at the option of Landlord,
shall constitute a material default by Tenant under this Lease. The acceptance
of Rent by Landlord from a proposed assignee or sublessee shall not constitute
the consent by Landlord to such Assignment or Sublease.
30.    ATTORNEY’S FEES
In the event of any legal or equitable action arising out of this Lease, the
prevailing party shall be entitled to recover all reasonable fees, costs and
expenses, together with reasonable attorney’s fees incurred in connection with
such action. The fees, costs and expenses so received shall include those
incurred in prosecuting or defending any appeal. The prevailing party shall also
be entitled to reasonable attorney’s fees incurred to collect or enforce the
judgment.
31.    JUDGMENT COSTS
31.1.    Landlord. Should Landlord, without fault on Landlord’s part, be made a
party to any litigation instituted by or against Tenant, or by or against any
person holding the Property by license of Tenant, or for foreclosure of any lien
for labor or material furnished to or for Tenant, or any such person, or
otherwise arising out of or resulting from any act or transaction of Tenant, or
of any such person, Tenant covenants to pay to Landlord, the amount of any
judgment rendered against Landlord or the Property or any part thereof, and all
costs and expenses, including reasonable attorney’s fees incurred by Landlord in
connection with such litigation.
31.2.    Tenant. Should Tenant, without fault on Tenant’s part, be made a party
to any litigation instituted by or against Landlord, or by or against any person
holding the Property by license of Landlord, or for foreclosure of any lien for
labor or material furnished to or for Landlord, or any such person, or otherwise
arising out of or resulting from any act or transaction of Landlord, or of any
such person, Landlord covenants to pay to Tenant, the amount of any judgment
rendered against Tenant or the Property or any part thereof, and all costs and
expenses, including reasonable attorney’s fees incurred by Tenant in connection
with such litigation.

16

--------------------------------------------------------------------------------




32.    BROKERS
Landlord and Tenant each represent and warrant to each other that it has had no
dealings with any real estate broker or agent in connection with the Property
and this Lease, and that it knows of no real estate broker or agent who is or
might be entitled to a commission in connection with this Lease. Each of Tenant
and Landlord shall indemnify and hold the other harmless from and against any
such commission or finder’s fee which may be claimed by any person or broker
with respect to this transaction as a result of its breach of the foregoing
representation. The parties acknowledge that this Lease is part of a
sale/leaseback transaction, and notwithstanding the foregoing, Landlord agrees
to pay the brokerage fee associated with the sale of the Property by Tenant to
Landlord upon the Closing Date as defined by the Purchase Agreement dated
February 24, 2015 (the “Purchase Agreement”).
33.    SUBORDINATION OF LEASE
This Lease is subject and subordinate to any mortgages which may now or
hereafter be placed upon or affect the property or Buildings of which the
Property are a part, and to all renewals, modifications, consolidations,
replacements and extensions hereof, provided that the holder(s) of such
mortgage(s) shall agree in writing not to disturb the possession of the Property
by Tenant or the rights of Tenant under this Lease so long as Tenant is not in
material default (subject to applicable notice and cure rights in favor of
Tenant as contained in this Lease) in the performance of its obligations
thereunder and, in the event of foreclosure, Tenant agrees to look solely to the
mortgagee’s interest in the Property for the payment and discharge of any
obligations imposed upon the mortgagee or Landlord under this Lease. In the
event that a Successor Landlord, as hereinafter defined, takes title to the
Property, (i) Successor Landlord shall be bound to Tenant under all of the terms
and conditions of this Lease, (ii) Tenant shall recognize and attorn to
Successor Landlord as Tenant’s direct landlord under this Lease, and (iii) this
Lease shall continue in full force and effect, in accordance with its terms, as
a direct lease between Successor Landlord and Tenant. This clause shall be
self‑operative, and no further instrument or subordination shall be necessary
unless requested by a mortgagee or the insuring title company, in which event
Tenant shall sign, within ten (10) business days after requested, such
instruments and/or documents as the mortgagee and/or insuring title company
reasonably request be signed (“SNDA”). In the event Tenant fails to execute a
SNDA or an estoppel certificate as provided herein, Tenant hereby constitutes
and appoints Landlord as its attorney-in-fact, with full power of substitution,
to sign, execute, certify, acknowledge, deliver or record, where required or
appropriate, in the name, place and stead of Tenant, all such SNDAs and estoppel
certificates- for and on behalf of Tenant as may be required. For purposes of
this Paragraph 33, “Successor Landlord” shall mean any party that becomes owner
of the Property as the result of a (i) foreclosure under any mortgage or deed of
trust; (ii) any other exercise by a lender of rights and remedies (whether under
any security instrument or under applicable law, including bankruptcy law) as a
result of which such lender becomes owner of the Property; or (iii) delivery by
Landlord to any lender (or its designee or nominee) of a deed or other
conveyance of Landlord’s interest in the Property in lieu of any of the
foregoing.
34.    OPTIONS TO EXTEND
Landlord hereby grants to Tenant three (3) options to extend (“Option(s) to
Extend”) the Term for the Property for an additional ten (10) years per extended
option term (“Option Term(s)”), upon each and all of the terms and conditions of
this Lease as amended below. Each of the Options to Extend shall be deemed
automatically renewed unless Seller elects to cancel any such option upon not
less than eighteen (18) months prior written notice, time being of the essence;
provided, however, that Tenant has not been in material monetary default, or a
material non-monetary default of this Lease more than two (2) times during any
one (1) calendar year of the Term, as extended. In the event that Tenant has
been in monetary default, or a material non-monetary default of this Lease more
than two (2) times during any one calendar year of the Term, as extended,
Landlord may elect to either terminate Tenant’s Options to Extend or may
predicate Landlord’s acceptance of Tenant’s Options to Extend on receipt of
additional financial assurance from Tenant as Landlord may determine. The Term,
as defined in Paragraph 2 hereof, shall also include any Options to Extend
properly exercised hereunder. If notice of exercise of any Option to Extend is
not timely given, all further Options to Extend shall automatically expire. The
rent for each Option Term shall consist of Base Rent equal to the greater of (i)
the then fair market rental rate for each individual Property, or (ii) the then
current rent, together with and all other charges due and payable under this
Lease. After the first Lease Year of each Option Term, the Base Rent shall
increase annually by the applicable CPI as set forth in Paragraph 3.2. The
Options to Extend are personal to Tenant and may not be assigned without
Landlord’s written consent which may be withheld in its sole discretion.

17

--------------------------------------------------------------------------------




35.    ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
35.1.    Estoppel Certificate. Landlord or Tenant shall, at any time and from
time to time, upon not less than seven (7) business days’ prior request by the
other party, execute, acknowledge and deliver to the requesting party , or to
such other persons who may be designated in such request, a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications) and, if so, the dates to which the rent
and any other charges have been paid in advance, and such other items requested
by the requesting party, including without limitation, the lease commencement
date and expiration date, rent amounts, and that no offsets or counterclaims are
present. It is intended that any such statement delivered pursuant to this
Paragraph may be relied upon by any prospective purchaser or encumbrancer
(including assignee) of the Property.
35.2.    Financial Statements. If Landlord desires to finance, refinance, or
sell the Buildings, or the Property, or any part thereof and Tenant is no longer
a publically traded corporation, Tenant shall deliver to Landlord, or to such
potential lender or purchaser designated by Landlord, such financial information
regarding Tenant, as may reasonably be required to establish Tenants’
creditworthiness. All financial information provided by Tenant to Landlord or
any lender or potential purchaser shall be held by the recipient in strict
confidence and may not be used or disclosed by the recipient except for the
purpose of determining Tenants’ creditworthiness in connection with Tenants’
obligations under this Lease.
36.    SHORT FORM OF LEASE
Landlord agrees to execute, deliver and acknowledge, at the request of Tenant a
short form of this Lease satisfactory to counsel for Landlord and Tenant, and
Tenant may in its sole discretion record the short form in the County where the
Property is located.
37.    [For Ohio Leases Only] INTENTIONALLY DELETED
37.    [For Florida Lease Only] RADON GAS
Radon is a naturally occurring radioactive gas that, when it has accumulated in
a building in sufficient quantities, may present health risks to persons who are
exposed to it over time. Levels of radon that exceed federal and state
guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.
38.    CROSS DEFAULT
Landlord and Tenant have contemporaneously with the execution of this Lease,
entered into leases for those certain properties commonly known as: 1206 Taylor
Street, Elyria, OH; 1166 Taylor Street, Elyria, OH; 1200 Taylor Street, Elyria,
OH, which includes One Invacare Way, Elyria, OH; 39400 Taylor Parkway, North
Ridgeville, OH; and, 2101 E Lake Mary, Sanford, FL (“Related Leases”). Tenant
hereby agrees and acknowledges that the execution of this Lease and the Related
Leases are all part of one overall transaction. Accordingly, Tenant specifically
agrees and acknowledges that a default under any of the Related Leases during
the initial twenty (20) year term only shall be deemed to be a default under
this Lease and Landlord shall be entitled to exercise all of its rights and
remedies as if Tenant was in default under this Lease. Tenant further
acknowledges and agrees that this paragraph is a material term of this Lease and
that Landlord would not have entered into this Lease without it. 38.    CROSS
DEFAULT
39.    FORCE MAJEURE
In discharging its duty to operate, maintain and repair those systems as set
forth in this Lease, Landlord shall be held to a standard of reasonableness and
shall not be liable to Tenant for matters outside its control, including, but
not limited to, acts of God, civil riot, war, strikes, labor unrest, or shortage
of material, and in no event shall Landlord be liable to Tenant for incidental
damages, including, but not limited to, loss of business or business
interruption.

18

--------------------------------------------------------------------------------




40.    GENERAL PROVISIONS
40.1.    Waiver of Jury Trial; Governing Law; Venue. EACH PARTY TO THIS LEASE
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS LEASE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THIS LEASE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
OHIO/FLORIDA. THE PARTIES HERETO AGREE THAT VENUE SHALL BE PROPER IN ANY STATE
OR FEDERAL COURT LOCATED WITHIN, OR HAVING JURISDICTION OVER, LORAIN/SEMINOLE
COUNTY, OHIO/FLORIDA.
40.2.    Waiver. The waiver by Landlord of any breach of any term, covenant, or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition contained herein.
The acceptance of rent hereunder shall not be construed to be a waiver of any
breach by Tenant of any term, condition or covenant of this Lease.
40.3.    Remedies Cumulative. It is understood and agreed that the remedies
herein given to Landlord shall be cumulative, and the exercise of any one remedy
of Landlord shall not be to the exclusion of any other remedy.
40. 4.    Successors and Assigns. The covenants and conditions herein contained
shall, subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto;
if Landlord or Tenant is comprised of multiple parties, each of such parties
hereto shall be jointly and severally liable hereunder.
40. 5.    No Personal Liability. No individual member, manager, manager of a
member, partner, shareholder, director, officer, employee, trustee, investment
advisor, consultant or agent of Landlord, or individual member of a joint
venture, tenancy in common, firm, limited liability company or partnership
(general or limited), which constitutes Landlord, or any successor interest
thereof, shall be subject to personal liability with respect to any of the
covenants or conditions of this Lease. Tenant shall look solely to the equity of
Landlord in the Property and to no other assets of Landlord for the satisfaction
of any remedies of Tenant in the event of any breach by Landlord. It is mutually
agreed by Tenant and Landlord that this paragraph is and shall be deemed to be a
material and integral part of this Lease. All obligations of Landlord shall be
binding upon Landlord only during the period of Landlord’s ownership of the
Property and not thereafter.
40. 6.    Entire Agreement. This Lease along with the Related Leases (as defined
in Paragraph 38) and Purchase Agreement (as defined in Paragraph 32), the
exhibits referred to therein, and any addendum executed, are the final, complete
and exclusive agreement between the parties and cover in full each and every
agreement of every kind or nature, whatsoever, concerning the Property and all
preliminary negotiations and agreements of whatsoever kind or nature, are merged
herein. Landlord has made no representations or promises whatsoever with respect
to the Property, except those contained herein, and no other person, firm or
corporation has at any time had any authority from Landlord to make any
representations or promises on behalf of Landlord, and Tenant expressly agrees
that if any such representations or promises have been made by others, Tenant
hereby waives all right to rely thereon. No verbal agreement or implied covenant
shall be held to vary the provisions hereof, any statute, law or custom to the
contrary notwithstanding. Unless otherwise provided herein, no supplement,
modification, or amendment of this Lease shall be binding unless executed in
writing by the parties.
40.7.    Captions. The captions of paragraphs of this Lease are for convenience
only, and do not in any way limit or amplify the terms and provisions of this
Lease.
40.8.    Partial Invalidity. If any term, covenant, condition or provision of
this Lease is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
40.9.    Authority. The person(s) executing this Lease warrants that he or she
has the authority to execute this Lease and has obtained or has the requisite
corporate or other authority to do the same.

19

--------------------------------------------------------------------------------




40.10.    Approvals. Any consent or approval required hereunder shall not be
unreasonably withheld, conditioned or delayed by the party from whom such
consent or approval is requested unless this Lease expressly provides otherwise.
40.11.    Counterparts and Electronic Signatures. This Agreement may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, and such counterparts shall together constitute but one and the
same Agreement. The parties shall be entitled to sign and transmit an electronic
signature of this Agreement (whether by facsimile, PDF or other email
transmission), which signature shall be binding on the party whose name is
contained therein. Any party providing an electronic signature agrees to
promptly execute and deliver to the other parties an original signed Agreement
upon request.
40.12.    Intentionally Deleted.
40.13.    OFAC Certification. Tenant represents and warrants to Landlord that
neither Tenant nor any person or entity that owns or controls, is owned or
controlled by or is under common ownership or control with Tenant, and Landlord
represents and warrants to Tenant that neither Landlord nor any person or entity
that owns or controls, is owned or controlled by or is under common ownership or
control with Landlord: (a) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury pursuant to Executive Order No. 13224, 66 Federal
Register 49079 (September 25, 2001) or (b) has been convicted, pleaded nolo
contendere, indicted, arraigned or custodially detained on charges involving
money laundering or predicate crimes to money laundering.




[Signatures contained on the following page]











20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement in
duplicate as of the day and year first above written.
LANDLORD:
ELYRIA TAYLOR, LLC,
a Delaware limited liability company


By:
________________________

John A. Mase
Chief Executive Officer




ICP ONE LLC,
an Ohio limited liability company


By:
________________________

Christopher S. Semarjian
Manager
TENANT:
INVACARE CORPORATION,
an Ohio corporation




By:
________________________



Name:
Robert K. Gudbranson



Title:
Senior Vice President and Chief Financial Officer



Dated:    











S-1

--------------------------------------------------------------------------------




SUMMARY OF LEASE AGREEMENTS
 
 
 
 
 
 
 
 
 
 
Property
Commencement
Date
Annual Base Rent
Monthly Base Rent
Amortized Real Estate Taxes (1)
 
 
 
 
 
1) 1166 Taylor St, Elyria, Ohio
April 23, 2015
$47,775.00
$3,981.25
$115.00
 
 
 
 
 
2) One Invacare Way and 1200 Taylor St, Elyria, Ohio
April 23, 2015
$1,228,737.00
$102,394.73
$2,937.62
 
 
 
 
 
3) 39400 Taylor Parkway, North Ridgeville, Ohio
April 23, 2015
$458,422.00
$38,201.83
$1,094.13
 
 
 
 
 
4) 2101 East Lake Mary, Sanford, Florida
April 23, 2015
$540,065.00
$45,005.42
--





Note:
(1)
Per Section 3.6 of the Ohio leases, Amortized Real Estate Taxes are payable for
the first 48 months following the Commencement Date.




